Case 2:21-cv-14223-JEM Document 13 Entered on FLSD Docket 07/08/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 21-14223-CIV-MARTINEZ/MAYNARD

  MAIKEL CASTILLO SANCHEZ,

         Plaintiff,

  v.

  ABC PROFESSIONAL TREE SERVICES,
  INC.,

         Defendant.
  _                                            /

                 ORDER SETTING DISCOVERY STATUS CONFERENCE
                                     and
                ORDER REQUIRING JOINT DISCOVERY STATUS REPORT

         THIS CAUSE comes before this Court upon an Order of Reference. It is hereby,

         ORDERED AND ADJUDGED that U.S. Magistrate Judge Shaniek M. Maynard in the

  Fort Pierce Division will hold a final Discovery Status Conference on TUESDAY, MARCH 22,

  2022 at 2:00 PM. It will be a telephonic conference. The call-in conference number is (888) 684-

  8852, and the access code is 5312437. It is further,

         ORDERED AND ADJUDGED that by THURSDAY, MARCH 17, 2022 the parties

  shall file a Joint Discovery Status Report that addresses the following:

         a) what discovery has been propounded by each party;

         b) whether the discovery requests have been answered;

         c) the status of depositions, including:

                 1. the number of depositions already taken;

                 2. the number of remaining depositions and whether they have been scheduled;

                      and
Case 2:21-cv-14223-JEM Document 13 Entered on FLSD Docket 07/08/2021 Page 2 of 2




               3. an explanation of any delay in scheduling the remaining depositions;

        d) the status of expert disclosures;

        e) whether there are any outstanding discovery disputes;

        f) whether the parties believe that a discovery status conference is needed and whether it

           may be canceled; and

        g) whether the parties can certify that all discovery will be completed by the discovery

           deadline.

        DONE AND ORDERED in Chambers at Fort Pierce, Florida, this 7th day of July, 2021.




                                                        ___________________________________
                                                        SHANIEK M. MAYNARD
                                                        UNITED STATES MAGISTRATE JUDGE




                                               2 of 2
